                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI


KRISTINA STOCKTON,      )
                        )
          PLAINTIFF     )
                        )
    vs                  )                      CASE NO.: 3:20-CV-05035-SRB
                        )
                        )
NEWTON COUNTY AMBULANCE )
DISTRICT, ET AL.,       )
                        )
          DEFENDANTS    )

                            ENTRY OF APPEARANCE

      COMES NOW John Anthony Picerno and enters his appearance as co-

counsel on behalf of the Plaintiff in the above-captioned cause of action.


                                               Respectfully submitted,

                                               /s/ John Anthony Picerno__________
                                               John Anthony Picerno, MBN: 41861
                                               1301 Oak Street, Suite 605
                                               Kansas City, Missouri 64106
                                               Telephone: 816-471-3330
                                               Mobile:     816-694-7726
                                               Facsimile: 816-396-5680
                                               Email:      JPLaw@JohnPicerno.com
                                               ATTORNEY FOR PLAINTIFF

                           CERTIFICATE OF SERVICE
       In accordance with Rule 5(b), Fed. R. Civ. P., it is hereby CERTIFIED that
this Entry of Appearance was electronically filed this 27th day of March 2020, and
that a copy was sent to all concerned parties, through the Court’s Electronic Case
Filing System.

                                               /s/ John Anthony Picerno
                                               John Anthony Picerno




         Case 3:20-cv-05035-SRB Document 2 Filed 03/27/20 Page 1 of 2
Case 3:20-cv-05035-SRB Document 2 Filed 03/27/20 Page 2 of 2
